Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Election/Restrictions
Claims 1-11 are allowable. The restriction requirement among Groups I-III, as set forth in the Office action mailed on 20 April 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 20 April 2021 is partially withdrawn. Claims 12-18, directed to the subcombination valve in an assembly line grow pod are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-20, directed to the method are withdrawn from consideration because claims 19-20 do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Anthony Pisano on 27 August 2021.

The application has been amended as follows: 

Claims 19 & 20 have been canceled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
For claims 1-11: the prior art of record does not disclose or teach the claimed combination of aspects drawn to an assembly line grow pod with a plurality of valves, each valve coupled to a fluid line of a plurality of fluid lines such that fluid movement through the plurality of fluid lines is selectively controlled by the plurality of valves, and specifically requiring: a master controller communicating a recipe including a predetermined amount of fluid and controlling the plurality of valves at differing parameters to deliver the predetermined amount of fluid to the location within the assembly line grow pod according to the recipe. It is further noted that the claimed limitation requires the master controller to communicate with multiple valves, 
For claims 12-18: the prior art of record does not disclose or teach the claimed combination of aspects drawn to a valve in an assembly line grow pod, the valve with an inlet coupled via one or more fluid lines to a fluid source, an outlet coupled via one or more fluid lines to a fluid destination within the assembly line grow pod, and an actuator selectively controlling  fluid flow between the inlet and outlet; and specifically requiring: a master controller communicating a recipe including a predetermined amount of fluid and delivering the predetermined amount of fluid to the location within the assembly line grow pod according to the recipe. Please note that the instant invention uses “assembly line grow pod” to be an enclosure with plants grown along a track or conveyor of sorts.
As noted on page 8 of Applicant arguments dated 15 July 2021, the criticality of the master controller being able to manipulate one or more valves is such that one centralized computing device communicates with the valve(s) individually to direct the appropriate fluid (per the recipe) to a particular designated location within the pod, thus providing needed fluid, solution, and/or nutrients to a plant within the pod. Further, only providing a predetermined amount of fluid avoids unnecessary waste and mess within the growing pod.
Applicant correctly notes that Kop (US 20180042186) teaches away from the amended claim limitation of a predetermined amount of fluid, since Kop indicates that a surplus of fluid is provided and handled by the system of Kop (Applicant arguments, page 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Barlow whose telephone number is (571)272-8141.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T.B./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643